Citation Nr: 1540598	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-31 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 50 percent for paranoid type schizophrenia prior to December 18, 2014, to include the issue of entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to the service-connected paranoid type schizophrenia prior to December 18, 2014.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which assigned a 30 percent disability rating for paranoid type schizophrenia effective November 24, 2006.  The rating was subsequently increased to 50 percent, also effective November 24, 2006, in a July 2009 rating decision.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in February 2014.  A transcript is of record.  The Board remanded the claim for entitlement to a rating in excess of 50 percent for paranoid type schizophrenia in April 2014 for additional development.  It also included the issue of entitlement to a TDIU as a result of the service-connected paranoid type schizophrenia pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded that for development.  The issue has been recharacterized in this decision as listed on the title page.  

The rating assigned for paranoid type schizophrenia was increased to 100 percent effective December 18, 2014, in a May 2015 rating decision.  Despite the increased rating granted by the RO, the Veteran's appeal for the timeframe prior to December 18, 2014, remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim for entitlement to a rating in excess of 50 percent for paranoid type schizophrenia in April 2014 in order to obtain outstanding VA treatment records and records from the Social Security Administration (SSA); to make efforts to obtain records from the Savannah Vet Center and from Georgia Regional Hospital; and to schedule the Veteran for an examination to ascertain the current severity of his paranoid type schizophrenia and to obtain a detailed history, to include work history.  The Board explained that the issue of entitlement to a TDIU as a result of the service-connected paranoid type schizophrenia had been raised by the record and that the issue of entitlement to a TDIU is an element of a claim for increased rating pursuant to Rice.  That claim was remanded by the Board for notice. 

Review of the electronic record indicates that notice of the information and evidence necessary to substantiate the claim for TDIU was sent in an August 2014 letter; that the RO successfully obtained outstanding VA treatment records and records from the SSA; and that a VA mental disorders Disability Benefits Questionnaire (DBQ) was conducted on December 18, 2014.  The Veteran did not respond to a letter asking for him to provide authorization for the release of records from either the Savannah Vet Center or Georgia Regional Hospital.  See August 2014 letter.  

As noted in the Introduction, the RO issued a rating decision in May 2015 that granted a 100 percent evaluation for the service-connected paranoid type schizophrenia effective December 18, 2014.  In this rating decision, the RO denied entitlement to a TDIU because of the grant of the 100 percent schedular evaluation, which the RO explained was the greater benefit.  The RO also indicated that it was vacating the issue of entitlement to a TDIU in favor of the higher 100 percent benefit.  See May 2015 rating decision.  The RO also issued a supplemental statement of the case (SSOC) in May 2015 that solely adjudicated the issue of entitlement to a TDIU.  The RO indicated that it had considered but denied entitlement to individual unemployability; that the Veteran had not returned VA Form 21-8940 such that it did not know if he was unemployable due to service-connected disabilities; and that review of all evidence of record indicated that the Veteran last stopped working due to vision problems, which was not a service-connected disability.  

The RO failed to consider whether the Veteran is entitled to a rating in excess of 50 percent for paranoid type schizophrenia prior to December 18, 2014.  This was especially important given that the timeframe of the appeal ran from one year prior to the date on which the Veteran's claim for increased rating was received, namely November 24, 2005, until the grant of the 100 percent rating on December 18, 2014.  It was also necessary given the voluminous amount of medical evidence dated between November 24, 2005, and December 18, 2014, that was associated with the electronic record and that is pertinent to the issue.  See 38 C.F.R. § 19.31 (2015).  This deficiency must be rectified on remand.  

The issue of entitlement to a TDIU due to the service-connected paranoid type schizophrenia prior to December 18, 2014, which is a period of time not mooted by the grant of the 100 percent schedular evaluation, is inextricably intertwined with the question of whether the Veteran is entitled to a rating in excess of 50 percent for paranoid type schizophrenia prior to December 18, 2014.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  As such, a decision on the claim for entitlement to a TDIU due to the service-connected paranoid type schizophrenia prior to December 18, 2014, will be deferred.  


As the claim is being remanded for the foregoing reason, the Board finds that additional efforts should be made to obtain records from the Savannah Vet Center, to include determining whether a VA Form 21-4142 is necessary to retrieve these records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make efforts to obtain records from the Savannah Vet Center, to include determining whether a VA Form 21-4142 is necessary to retrieve these records.  

2.  Readjudicate the issue of entitlement to a rating in excess of 50 percent for paranoid type schizophrenia prior to December 18, 2014, to include the issue of entitlement to a TDIU due to the service-connected paranoid type schizophrenia prior to December 18, 2014.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




